Citation Nr: 0400191	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-02 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
diarrhea due to radiation therapy, currently rated as 30 
percent disabling.

2.  Entitlement to an evaluation in excess of 30 percent for 
involuntary bowel movements due to radiation therapy.



REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1959.

In a December 1995 rating decision, VA benefits were awarded 
to the veteran for chronic diarrhea due to radiation therapy 
under the provisions of 38 U.S.C. § 1151.  A 10 percent 
disability rating was assigned. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the VA 
Regional Office in Milwaukee, Wisconsin (the RO) which 
granted an increased evaluation of 30 percent for the 
diarrhea disability.  A December 2002 rating decision granted 
a separate evaluation of 30 percent for a bowel disability, 
effective March 5, 2001.  The veteran has not expressed 
satisfaction with the assigned ratings.  See AB v. Brown, 6 
Vet. App. 35 (1993) [applicable law mandates that it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that a claim remains 
in controversy where less than the maximum benefit available 
is awarded]. 


FINDINGS OF FACT

1.  The veteran has chronic diarrhea with as many as 6-8 
bowel movements daily.

2.  The veteran has occasional involuntary bowel movements, 
necessitating the wearing of a pad; there is no evidence of 
extensive leakage and fairly frequent involuntary bowel 
movements.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's chronic diarrhea and/or 
involuntary bowel movements so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for diarrhea disability have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2003).

2.  The criteria for a disability rating in excess of 30 
percent for bowel disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7332 
(2003)

3.  The criteria for increased disability ratings for chronic 
diarrhea and/or involuntary bowel movements on an extra-
schedular basis have not been met. 38 C.F.R. 3.321(b)(1) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing, a common factual background, relevant VA law and 
regulations, an analysis of each claim, and a decision for 
each.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  See 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his increased rating claims in the 
December 2002 Statement of the Case and the December 2002  
and March 2003 Supplemental Statements of the Claim.  

Significantly, in August 2001, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed about what VA's responsibilities were and what his 
responsibilities were in adjudicating his increased rating 
claim.  He was informed that VA would obtain any VA medical 
records or other medical treatment records that the veteran 
told VA about if sufficient information was provided.  The 
veteran was told to submit any additional information or 
evidence as soon as possible, preferably within 60 days of 
the date of the letter.  Additional evidence was received 
from or on behalf of the veteran.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003) [the PVA case], 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit found that the 30 day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, the factual scenario in the PVA case is inapplicable 
to the specific circumstances of this case.  The Federal 
Circuit was concerned with the "premature denial" of a 
claim before the one-year period for submitting evidence had 
expired.  In other words, the Federal Circuit wanted to 
ensure that a claimant had sufficient time to submit evidence 
before an adjudication was made.  Here, the veteran had over 
two years to submit evidence in support of his claim prior to 
the April 2003 Supplemental Statement of the Case.  

The Board additionally observes in passing that the recently 
passed Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651 (December 16, 2003), permits VA to 
adjudicate a claim within a year of receipt.

In short, since this claimant has, as a matter of fact, been 
provided at least one year to submit evidence after the VCAA 
notification, and there is no evidence that he has anything 
further to submit, the adjudication of his claims by the 
Board will proceed.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

There are multiple VA examination and treatment reports on 
file, including the report of a physical examination in 
September 2001.  These will be described below.   

The Board concludes that all available evidence which is 
pertinent to the issue on appeal has been obtained.  Neither 
the veteran nor his representative has pointed to any 
additional information that needs to be added to the VA claim 
folder.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the law.  Accordingly, the Board will proceed to a decision 
on the merits on the issues on appeal.  




Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

VA records reveal that rectal cancer was diagnosed in June 
1990 and was treated by chemotherapy.  A colonoscopy in June 
1991 did not show any evidence of malignancy.  VA colonoscopy 
examination in June 1995 and upper endoscopy evaluation in 
September 1995 were considered negative.

As was alluded to in the Introduction, benefits under 
38 U.S.C. § 1151 were awarded in December 1995 for chronic 
diarrhea due to radiation therapy.  In essence, the RO, based 
upon review of the veteran's medical records by a board of 
oncology specialist, determined that the veteran's chronic 
diarrhea was caused by radiation therapy and was not a 
"necessary consequence" of such therapy.

VA treatment records dated from August 1999 to August 2001 
reveal that the veteran was seen in the gastroenterology 
clinic in March 2001 with chronic diarrhea 4-5 times a day.  
His only gastrointestinal symptom on evaluation in August 
2001 was diarrhea.  

On VA gastrointestinal examination in September 2001, the 
veteran said that he averaged 2-3 watery bowel movements per 
day, non-bloody and without mucus, but could have 6-8 bowel 
movements on a bad day.  He had a sense of rectal urgency and 
incomplete evacuation.  It was not unusual for him to have 
fecal incontinence if he was unable to get to a bathroom soon 
enough; for example, he was unable to attend his grandchild's 
wedding because there were no bathrooms close.  He was using 
codeine tablets as needed to manage stools, and he noted that 
the oxycodone he was given for back pain improved the daily 
number of stools he had.  He was not using pads.  The 
examiner's impressions were chronic diarrhea chronologically 
related to sigmoid colectomy.  The examiner noted that the 
veteran will continue to require daily antidiarrheal therapy.  
It was noted that his incontinence was limiting to his 
quality of life.

VA treatment records from September 2001 to January 2003, 
which primarily involve treatment for other disabilities, 
reveal problems with diarrhea and rectal bleeding, which was 
thought to be due to ulcer disease.  The veteran complained 
in March 2002 of persistent diarrhea, which varied 
significantly from day to day, with a maximum 4 times a day.  
He had occasional incontinence and loose stool, often with 
the passage of gas.  He requested underwear protective pads.  
An endoscopy in June 2002 and a colonoscopy in September 2002 
were normal.  It was noted in August 2002 that the veteran's 
diarrhea was controlled with medication.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, which is the situation with respect to the diarrhea, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  This case also 
involves the veteran's appeal of the initial assignment of a 
disability rating of 30 percent for the bowel disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Disability ratings - diseases of the digestive 
system/specific schedular criteria

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's service-connected chronic diarrhea is currently 
rated 30 percent disabling under Diagnostic Codes 7399-7319.  
Chronic diarrhea is not listed on the Rating Schedule and the 
RO assigned Diagnostic Code 7399 pursuant to 38 C.F.R. § 
4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99".  
See 38 C.F.R. § 4.20 (2003).  The RO determined that the most 
closely analogous Diagnostic Code is 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2003), irritable colon syndrome.  
Similarly, the veteran's involuntary bowel movements has been 
rated as analogous to Diagnostic Code 7332, impairment of 
sphincter control.  

The Board finds that the veteran's chronic diarrhea is most 
appropriately rated under Diagnostic Code 7319, irritable 
colon syndrome, because his primary symptoms involve diarrhea 
and bowel disturbance.  The schedular criteria found in 
Diagnostic Code 7319, described below, include such symptoms.  
The Board finds that the veteran's service-connected 
involuntary bowel movements is most appropriately rated under 
Diagnostic Code 7332, impairment of sphincter control, which 
is analogous to involuntary bowel movements.   

The Board additionally observes that the remaining 
gastrointestinal codes which provide ratings of 30 percent 
and higher involve disabilities and pathology that are not 
present in this case.  Neither the veteran or his 
representative have suggested that other diagnostic codes are 
more appropriate.

Under Diagnostic Code 7319, a severe disability, with 
diarrhea or alternating diarrhea and constipation, with more 
or less constant abdominal distress, warrants a 30 percent 
disability rating; a moderate disability, with frequent 
episodes of bowel disturbance with abdominal distress, 
warrants a 10 percent rating; mild disability, with 
disturbances of bowel function with occasional episodes of 
abdominal distress, warrants a noncompensable evaluation.  

Under Diagnostic Code 7332, impairment of sphincter control, 
a noncompensable evaluation is assigned where impairment is 
healed or slight, without leakage.  
A 10 percent evaluation is warranted where there is constant 
slight or moderate leakage.  A 30 percent rating is provided 
where there are occasional involuntary bowel movements, 
necessitating wearing of a pad.  A 60 percent rating is 
provided where there is excessive leakage and fairly frequent 
involuntary bowel movements.  A 100 percent rating is 
provided where there is complete loss of sphincter control.  
38 C.F.R. § 3.114, Diagnostic Code 7332 (2003).

1.  Entitlement to an increased disability rating for chronic 
diarrhea, currently rated as 30 percent disabling.  

The veteran is seeking a disability rating in excess of the 
currently assigned 30 percent for his service-connected 
chronic diarrhea.   Since he is receiving the maximum 
schedular rating under Diagnostic Code 7319, and no other 
diagnostic code providing a higher evaluation primarily for 
diarrhea is applicable, an evaluation in excess of 30 percent 
is not warranted.

The matter of the veteran's entitlement to an extraschedular 
rating will be addressed below.

2.  Entitlement to an evaluation in excess of 30 percent for 
involuntary bowel movements.  

The veteran is seeking a disability rating in excess of the 
currently assigned 30 percent for his service-connected bowel 
disability.  

Schedular rating

The Board initially observes that the veteran's disability 
picture is complicated somewhat by the presence of chronic 
diarrhea, which as discussed immediately above has been 
assigned a 30 percent rating, as well as a non service-
connected duodenal ulcer, which has been noted to have been a 
possible source of rectal bleeding.  However, the medical 
evidence, and the veteran's contentions, revolve around 
involuntary bowel movements.  The Board's inquiry will 
therefore focus on symptomatology specific to the involuntary 
bowel movements.  Cf. Mittleider v. West, 11 Vet. App. 181, 
182 (1998) [the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  In this connection, the 
Board observes that the medical evidence does not suggest, 
and the veteran has not contended, that there are other 
symptoms which should be considered.  Cf. Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme] 

To warrant a disability rating of 60 percent under Diagnostic 
Code 7332, there must be evidence of extensive leakage and 
fairly frequent involuntary bowel movements.  When examined 
in September 2001, the veteran had a sense of rectal urgency 
and sometimes had fecal incontinence when a bathroom was not 
readily available.  However, there were no complaints of 
leakage and he did not wear a pad.  The only notation of 
leakage, with the need for a pad, is in a treatment record 
dated in March 2002.  Nowhere is there evidence of extensive 
leakage and fairly frequent involuntary bowel movements.  
Since the evidence does not show more than minor leakage and 
occasional involuntary bowel movements, the disability 
picture for the veteran's service-connected bowel condition 
does not more nearly approximate the criteria for an 
increased evaluation.  38 C.F.R. § 4.7 (2003).

The Board additionally observes that the criteria for a 100 
percent rating have not been met or approximated.  There is 
not a complete loss of sphincter control, and the veteran 
does not appear to so contend. 

Fenderson considerations

Because this appeal includes the issue of a higher evaluation 
for the separate 30 percent evaluation that was initially 
assigned for the bowel disability effective March 5, 2001, 
Fenderson applies. Because the medical evidence does not show 
extensive leakage and fairly frequent involuntary bowel 
movements at any time after March 5, 2001, the Board 
concludes that an evaluation higher than 30 percent for bowel 
disability is not warrant at any time after March 5, 2001.   

Combined ratings

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2003).

According to 38 C.F.R. § 4.114, ratings under Diagnostic 
Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.113 (2003). 

It was contended on behalf of the veteran in December 2002 
that a 60 percent evaluation should be assigned for the two 
gastrointestinal disabilities under the language in 38 C.F.R. 
§ 4.114.  In essence, it appears to be the contention of the 
veteran's representative that the diarrhea and involuntary 
bowel movements, together, equate to a 60 percent rating 
under Diagnostic Code 7332. 

However, the diagnostic codes listed in 38 C.F.R. § 4.114 
which may not be combined with each other include Diagnostic 
Code 7319.  Consequently, Diagnostic Codes 7319 and 7332 can 
be assigned separate evaluations, as has been done in this 
case.  The two disabilities, separately rated, currently 
result in a combined disability rating of 50 percent.  See 
38 C.F.R. § 4.25 (2003).
 
The Board additionally observes that even if the two 
disabilities were to be combined (and as discussed 
immediately above the Board does not believe that such is 
contemplated under the regulation), the overall severity of 
the combined disability would still more closely approximate 
that consistent with a 30 percent rating [occasional 
involuntary bowel movements, necessitating wearing of a pad].  
Although the diarrhea caused frequent bowel movements, these 
are not involuntary. 

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the December 2002 Statement of the Case, the RO cited 
38 C.F.R. § 3.321(b)(1), pertaining to extraschedular 
ratings, but did not discuss it.  Because the veteran has 
been given the regulations on the assignment of an 
extraschedular rating, the Board believes that it should 
address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2003).

There is no evidence that the veteran has been recently 
hospitalized, and certainly not frequently hospitalized, for 
his chronic diarrhea or involuntary bowel movements.  There 
is also no evidence on file that either serviced-connected 
disability markedly interferes with employment.  While the 
veteran's two gastrointestinal disabilities certainly 
interfere with his employability, this is reflected in the 
current 30 percent evaluations assigned for each disability.  
As the Board noted above, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Thus, while in no way 
diminishing the obvious impact that the two disabilities have 
on the veteran's life style in general, the Board finds 
nothing in the record which may be termed exceptional or 
unusual so as to warrant extraschedular ratings.    

The Board accordingly finds that the veteran's disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  Therefore, the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted 
for either service-connected gastrointestinal disability.


ORDER

An increased evaluation for service-connected diarrhea 
disability is denied.

An increased evaluation for service-connected bowel 
disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



